      Case 1:14-cr-00075-RA Document 10 Filed 07/17/19 Page 1 of 1




                              The Law Office of
                             James M. Branden
                              5 51 Fifth Avenue
                          New York, New York 10176
                             Tel. 212-286-0173
                             Fax 212-286-0495



                                  July 17, 2019


Hon. Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

     Re:   United States v. Paul Calder LeRoux, 12 Cr. 489 (RA)
           (SDNY); United States v. Paul Calder LeRoux, 14 Cr. 75
           (RA) (D. Minn)

Dear Judge Abrams:

     I was recently retained by the defendant Mr. LeRoux in the
above-referenced matters and filed notices of appearance on July
15, 2019. I have spoken with outgoing counsel, Jessica Ortiz, and
she agreed to forward Mr. LeRoux' s file and, in fact, did so
yesterday.  I learned from her that the presentence report (PSR)
issued on July 12, 2019.

     I write to request an adjournment of both the time to respond
to the PSR and the sentencing date. As to the PSR, instead of 14
days from July 12, I simply seek one month, until August 12 to file
any comments and objections. As to the sentencing date, I seek a
date in mid-October.

     I make these requests because I need to become familiar with
the file and because Mr. LeRoux has indicated that there are
materials he deems important to the sentencing that are not part of
Ms. Ortiz's file or the docket.     I have his consent to request
these adjournments and the government, as per AUSA Rebekah
Donaleski, does not object.   As far as I know, this is the first
request for an adjournment.


                                   R spectfu?!il     ~~~ tted'/J   . ·.
                                             7       ~~{~
                                   James M.      randen
